DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takasaki US 4972869 in view of Levine US 20150282662.
 	1.  A fuel pump (see col 1 lines 1-10) comprising: a housing (see annotated Fig 1 herein) which is tubular and extends from a housing inlet end (bottom end where 11 is located) to a housing outlet end (top end where 12 is located);  an inlet plate (see annotated Fig 1 herein) closing said housing inlet end of said housing, said inlet plate having an inlet passage (11) which provides fluid communication into said housing;  an end cap (10) which closes said housing outlet end of said housing, said end cap having an outlet passage (12) which provides fluid communication out of said housing and also having a vapor purge passage (13) which selectively provides fluid communication out of said housing;  an electric motor (8) within said housing between said inlet plate and said end cap, said electric motor having a shaft which rotates about an axis;  a pumping element (vane pump 9) rotationally coupled to said shaft such that rotation of said pumping element by said shaft causes fluid to be pumped from said inlet passage to said outlet passage and to be pressurized within said housing (see col 3 lines 11-22);  and a vapor purge valve assembly (14), said vapor purge valve assembly comprising: a vapor purge valve member (23) located within said vapor purge passage, said vapor purge valve member being moveable between 1) a first position which blocks fluid communication through said vapor purge passage and 2) a second position which provides fluid communication through 
 	Takasaki discloses two distinct portions: a valve seat portion (valve body moving portion 20) and a valve body storing portion 21. The valve body storing portion does not include said vapor purge valve retainer having a first leg, a second leg which is opposed to said first leg, and a cross-beam beam which joins said first leg and said second leg, wherein said vapor purge valve member is stopped by said cross-beam at said second position. 
 	In the two annotated Figs 4A below, Levine discloses a valve body storing portion including a first leg, a second leg which is opposed to said first leg, and a cross-beam beam which joins said first leg and said second leg, wherein said vapor purge valve member is stopped by said cross-beam at said second position (see the first or second annotated Fig 4A below wherein the first annotated Fig 4A provides an interpretation of the first and second legs and the second annotated Fig 4A provides an alternative interpretation of the first and second legs). 
 	Substituting the valve body storing portion of Levine in place of the valve body storing portion of Takasaki would be a simple substitution of one known valve body storing portion for another with the predictable result of storing a valve body. Such a simple substitution has been held obvious as in MPEP 2143 I (B).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the valve body storing portion of Levine as a simple substitute for the valve body storing portion of Takasaki to gain the benefit of simplifying 

 
    PNG
    media_image1.png
    471
    446
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    401
    476
    media_image2.png
    Greyscale


 	Regarding claims 2-3, Takasaki as modified above discloses:
2.    A fuel pump as in claim 1, wherein: said first leg extends from a first leg first end which is proximal to said electric motor to a first leg second end which is distal from said electric motor (see the alternative first leg in annotated Fig 4A above which would extend axially away from the motor toward the valve seat when applied to Takasaki); said second leg extends from a second leg first end which is proximal to said electric motor to a second leg second end which is distal from said electric motor (see the alternative second leg in annotated Fig 4A above which would extend axially away from the motor toward the valve seat when applied to Takasaki); and said cross-beam joins said first leg second end and said second leg 
3.    A fuel pump as in claim 2, wherein: said vapor purge passage is centered about, and extends along, a vapor purge passage axis; and said vapor purge passage axis extends through said cross-beam (an axis extending through the center of the valve seat 64 and the center of the cross beam in annotated Fig 4A above).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takasaki US 4972869 in view of Levine US 20150282662 in further view of Kalyuta US 20180017028.
 	Regarding claim 11, Takasaki does not disclose said end cap includes a jet pump
passage which provides fluid communication out of said housing which provides fluid communication out of said housing.
   	Kalyuta discloses said end cap includes a jet pump passage (520 in Fig 5A) which provides fluid communication out of said housing (housing of fuel pump 504).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to incorporate a jet pump passage as taught by Kalyuta in the cap of Takasaki as modified above to gain the benefit of using the pump to fill a fuel reservoir in a 
immediately alter the availability of fuel to the fuel pump” in 0006 of Kalyuta.
 	With this modification of Takasaki as modified in claim 1 in view of Kalyuta, Takasaki as modified above discloses said second position of said vapor purge valve member (23 of Takasaki) prevents siphoning through said jet pump passage (the addition of the jet pump passage 520 of Kalyuta to the pump of Takasaki as modified in claim 1 would provide the structure which would be structurally capable of performing the function of preventing siphoning through said jet pump passage when the vapor purge valve member was in the second position and thus would meet the limitations of the apparatus claim). 


Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746